ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
J.E. Dunn Construction Company                )      ASBCA No. 58629
                                              )
Under Contract No. W9128F-10-C-0074           )

APPEARANCES FOR THE APPELLANT:                       Edward H. Tricker, Esq.
                                                     Brian S. Koerwitz, Esq.
                                                      Woods & Aitken LLP
                                                      Lincoln, NE

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     James M. Pakiz, Esq.
                                                      Assistant District Counsel
                                                      U.S. Army Engineer District, Omaha

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 6 October 2014


                                                  ~/_./.~~
                                              cmr.TUNKS
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58629, Appeal of J.E. Dunn
Construction Company, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals